PER CURIAM:
Mary Ann Dunope appeals the district court’s orders dismissing her complaint alleging employment discrimination claims under the ADA and ERISA violations and denying her motion to alter or amend the dismissal order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Dunope v. Arcelor-Mittal S.A., No. 5:13-cv-00058-JPB-JES *149(N.D.W.Va. Aug. 14 & Sept. 19, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.